218 F.3d 812 (7th Cir. 2000)
United States of America, Plaintiff-Appellee, Cross-Appellant,v.Stanley WRIGHT, Defendant-Appellant and Deniese Watts, Defendant-Appellant, Cross-Appellee.
Nos. 99-1684, 99-3642 & 99-3767
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 5, 2000Decided July 7, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 CR 290--Ann Claire Williams, Judge.
Before Easterbrook, Diane P. Wood, and Evans, Circuit  Judges.
Easterbrook, Circuit Judge.


1
Of sixteen defendants  indicted for smuggling and distributing heroin,  twelve pleaded guilty and four were tried and  convicted. Two of these four (Stanley Wright and  Deniese Watts) have appealed, and the United  States has taken a cross-appeal concerning  Watts's sentence. Defendants' arguments do not  require extended discussion. For example, Wright  contends that the evidence against him is  insufficient because the prosecution's witnesses  were liars. But such an argument is pointless on  appeal, for the jury determines credibility. The  testimony at issue, though from the mouths of  confessed law-breakers, did not conflict with  other evidence too reliable to disregard, so the  jury could accept it. Watts's principal claim,  that the prosecutor violated the requirements of  Brady v. Maryland, 373 U.S. 83 (1963), by  withholding favorable evidence, founders on the  fact that the prosecutor orally alerted defense  counsel before trial to the exculpatory evidence.  That defense counsel did not follow up by  obtaining more details can't be treated as a  constitutional violation by the prosecutor.  (Counsel's shortcomings might be grounds for  relief if the totality of the representation fell  below the constitutional floor, see Strickland v.  Washington, 466 U.S. 668 (1984), but Watts's  appellate lawyer sensibly reserved that issue for  potential proceedings under 28 U.S.C. sec.2255.)Only one of defendants' contentions requires  additional comment. Marquis Jones testified that  Deniese Watts's ex-husband Troy introduced  Stanley Wright as his "enforcer, and he told me--  not in front of Stan, but he had told me that,  you know, he had a couple of murders . . . and  like that on his record." The district judge  immediately told the jury to disregard this  prejudicial statement. At a side bar  conversation, the district judge learned that in  1973 Wright had been convicted of murder, but  that this conviction had been reversed, after  which Wright pleaded guilty to manslaughter. The  judge also learned that before trial Jones had  been instructed not to refer to this conviction.

The judge then stated in open court:

2
We're ready to proceed, ladies and gentlemen, and  I told you you should disregard the last remark,  and in addition I wanted to advise you that  Stanley Wright has not been convicted for any  murder, so you should totally disregard it.


3
Wright contends that he is entitled to a new  trial because the jurors were bound to ignore  this instruction.


4
Whatever weaknesses limiting instructions may  have, Wright's problem is that this was not a  "limiting" instruction at all. The judge did not  tell the jurors to consider the murder for one  purpose but forget about it for other purposes,  nor did she tell them to put Wright's criminal  record out of mind. Instead the judge told the  jury that Jones's testimony was false--that  Wright did not have "a couple of murders . . .  and like that on his record." Jurors told that a  witness's statement is untrue need not engage in  mental struggle to disregard a fact that they  deem important but the law asks them to ignore.  The judge's actual instruction would be  problematic only if some jurors were tempted to  believe one criminal's statement to another over  the word of a federal judge. But why would a  juror do that? Perhaps a juror could think that  the witness and the judge were using terms  differently--that the judge was discussing  convictions, while Troy Watts (and thus Marquis  Jones) meant by "record" Wright's actual deeds.  But Wright does not make such an argument and did  not ask the judge to clarify matters further. All  things considered, the episode did more to help  Wright than to harm him, because it could have  planted seeds of doubt in jurors' minds. If Jones  testified falsely about Wright's criminal record,  jurors might ask themselves, how many other tall  tales did Jones tell? Listeners often judge the  veracity of their interlocutors by what is  verifiable. If Jones lied about something that  could be verified (Wright's criminal record),  maybe he was inventing the rest of his story too.  What matters on appeal, however, is that a  "falsity instruction" is more powerful than a  limiting instruction, see United States v. Smith,  995 F.2d 662, 676 (7th Cir. 1993), and sufficed  to prevent the jury from thinking Wright a  murderer.


5
Watts's offense level under the Sentencing  Guidelines was 38, which with her clean criminal  record produced a presumptive range of 235 to 293  months' imprisonment. But the district court  sentenced Watts to only 170 months, departing  downward on account of what the judge called  "extraordinary family circumstances." The judge  recognized that "[f]amily ties and  responsibilities . . . are not ordinarily  relevant in determining whether a sentence should  be outside the applicable guideline range."  U.S.S.G. sec.5H1.6; see also 28 U.S.C.  sec.994(e). But "ordinarily" is not "never," see  Koon v. United States, 518 U.S. 81, 95-96 (1996),  and the judge believed that Watts's circumstances  were extraordinary. A clinical psychologist  submitted a report that Joshua Watts, the seven-  year-old son of Deniese and Troy who had a strong  bond with his mother, became "anxious and  depressed as a result of learning that his mother  may possibly not continue to live with him" and  that this anxiety had led to a conflict with a  school classmate and a decrease in academic  performance. After reciting the psychologist's  main findings, the district judge concluded that  a downward departure is appropriate.


6
Although appellate review is deferential, we  think it impossible to say that the clinical  psychologist's report details anything  "extraordinary" about Deniese Watts's family ties  and responsibilities. Normal children react  adversely to learning that their parents will be  absent for years on end. Troy has been  incarcerated for some time, and the district  judge found that he "has played little or no role  in Joshua's life for the last several years." The  prospect of losing his remaining parent is bound  to disturb a child. But this is true of any  normal child. "Imprisoning the mother of a child  for even a short period of time is bound to be a  wrenching experience for the child, but the  guidelines do not contemplate a discount for  parents of children." United States v. Stefonek,  179 F.3d 1030, 1038 (7th Cir. 1999). If the  mundane findings with respect to Joshua justified  a departure, then the norm in sec.5H1.6 would be  subverted, and district courts would be free to  disregard the guidelines when sentencing parents.  See United States v. Carter, 122 F.3d 469, 474-75  (7th Cir. 1997). We held in Stefonek that  circumstances more compelling than Watts's--  "unrebutted testimony that the learning problems  of [the defendant's] child will be aggravated by  her absence" (179 F.3d at 1038)--still do not  justify a departure unless the record establishes  not only that the harm "would be greater than the  harm to a normal child" (ibid.) but also that  care from other sources would be unable to  alleviate that harm. Joshua is a normal child;  almost by definition his normal reaction cannot  justify a departure. See also United States v.  Sweeting, 2000 U.S. App. Lexis 8678 (3d Cir. May  3, 2000).


7
What is more, nothing in the psychologist's  report suggests that reducing his mother's  sentence from 235 months to 170 months would do  the slightest good for Joshua. The psychologist  did not try to assess the difference (if any) to  a seven-year-old child between knowing that his  mother will be gone until he is 19 (a 170-month  sentence less 15% good-time credits) and knowing  that his mother will be gone until he is 24 (a  235-month sentence less credits). Rare is the  youngster who can appreciate the difference  between two months and two years into the future.  We doubt that Joshua's mental health and  educational prospects could be measurably  improved by knowledge that his mother will be  released when he is 19 rather than five years  later. In either case the parental bond and  support are sundered, and someone other than his  mother must raise the child to maturity. (In  Joshua's case, that "someone" will be Deniese's  sister.)


8
Reducing a sentence to assist a child's  development makes most sense when the range is  low to begin with and a small departure allows  the parent to provide continuing care. For  example, a defendant whose offense level is in  Zone B of the sentencing table could be given  probation (or home confinement) rather than  incarceration with only a small downward  departure. See United States v. Galante, 111 F.3d 1029, 1031 (2d Cir. 1997); United States v.  Haversat, 22 F.3d 790, 797-98 (8th Cir. 1994);  United States v. Sclamo, 997 F.2d 970, 972-74  (1st Cir. 1993); United States v. Gaskill, 991 F.2d 82 (3d Cir. 1993); United States v. Alba,  933 F.2d 1117, 1122 (2d Cir. 1991). But taking a  few years off a long sentence is worthless to  children and costly to the program of  proportionate punishment under the guidelines.  Deniese herself would be the sole beneficiary of  this sentence reduction. The only case we could  find approving a family-circumstances reduction  in a sentence that remained hefty is our own  United States v. Owens, 145 F.3d 923, 926, 928-29  (7th Cir. 1998), but in Owens the parties did not  discuss the fact that even after the reduction  the defendant could not assist his family for a  decade. Today we conclude that a downward  departure for extraordinary family circumstances  cannot be justified when, even after reduction,  the sentence is so long that release will come  too late to promote the child's welfare.


9
With respect to Wright the judgment is  affirmed. With respect to Watts the conviction is  affirmed but the sentence is vacated, and the  case is remanded for resentencing within the  range for offense level 38.